DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose (US 9,165,475) in view of Aragones et al. (US 2012/0183940) and Varshneya (US 2004/0033472). 

Regarding claims 1 and 15, Ambrose discloses a system for hazmat training, which comprises a hazardous material detection simulator being operable to display one or more simulated readings. See col. 2: 26-35 and col. 5: 58-66. 

Ambrose further discloses wherein the user navigates a training area, and the simulated readings are adjusted based on the position of the user in the area, and the presence of simulated readings beyond a safe threshold indicates a hazard point. See col. 9: 37-54. 

Ambrose further discloses wherein the user observes the simulated readings and reacts to the hazard point, and the readings are adjusted depending on the user’s reaction. See See col. 10: 4-25. 

Ambrose does not disclose wherein the user’s position is detected by image analysis. However, using image analysis to determine information regarding simulation parameters is established, as is disclosed by Aragones in paragraph 0036. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ambrose system, in order to provide effective position monitoring. 

Ambrose also does not disclose wherein the detector is within a vehicle. However, the use of vehicles in training simulations is well-established, as is disclosed by Varshneya in paragraph 0009. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ambrose system, in order to accommodate various training scenarios (e.g. using a car as per claim 15). 

Regarding claims 2 and 3, Ambrose discloses wherein the simulated readings can be automatically adjusted based on user position. See col. 10: 42-44. The use of a vehicle would be obvious as described above with regard to claim 1. 

Regarding claim 4, Ambrose discloses wherein the trainer can adjust the simulated readings manually with a communication device. See col. 10: 42-44. 

Regarding claim 5, Ambrose discloses an incremental adjustment switch in col. 7: 55-57. 

Regarding claim 6, image processing for position information would be obvious as described above with regard to claim 1. 

Regarding claims 7-9, Ambrose discloses wherein the trainee observes the simulated readings on the training device and reacts to the simulated readings in relation to the hazard point. See col. 8: 9-15.

Regarding claims 10-11, Ambrose discloses wherein the system components share data on a network. See col. 9: 55-59. 

Regarding claim 12, Ambrose does discloses a position based scheme using GPS in col. 10: 16-20. 

Regarding claim 13 Ambrose discloses wherein the simulated readings are adjusted based on the tracked position of the trainee. See col. 10: 16-20. The use of a vehicle would be obvious as described above with regard to claim 1. 

Regarding claims 14 and 20, Ambrose discloses wherein the detector simulator can be a smart phone. See col. 9: 1-14. 

Regarding claim 16, Ambrose discloses ppm units in col. 10:56-66. 

Regarding claim 17, Ambrose discloses wherein the system can provide readings beyond thresholds in col. 7: 50-55 (e.g. a dirty bomb has certain readings above a normal threshold, etc.).

Regarding claim 18, see the rejections of claims 1-4, 12, and 17. 

Regarding claim 19, see the rejections of claims 1, 12, and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715